Citation Nr: 0109934	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-13 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits, including whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Timothy M. Dunn, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had verified active service from October 1969 
until his retirement in May 1973.  His DD 214 shows more than 
20 years of active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Winston-Salem, North Carolina.  


REMAND

Historically, in February 1997, the appellant applied for VA 
death pension benefits.  In her application, she reported 
that she had no income.  In March 1997, the appellant was 
notified that she had been awarded VA improved death pension 
benefits.  She was told that the amount of her award was 
based on her report of having no income.  She was provided a 
VA Form 21-8767, which informed her that it was her 
responsibility to promptly notify the VA of any changes in 
her income or net worth and that, when reporting income, she 
was to report the total amount and source of all income 
received.  In a second March 1997 letter, she was again 
provided essentially the same information as well as another 
VA Form 21-8767.  In an April 1997 letter, the appellant was 
again informed by VA of the necessity to promptly report all 
of her income and any changes thereto to VA.

In June 1998, the RO informed the appellant that information 
had been received showing that she was in receipt of Social 
Security benefits.  In response, the appellant provided 
verification showing that she had been in receipt of Social 
Security benefits since at least December 1997, and the 
amount of those benefits.  Thereafter, in July 1998, the RO 
informed the appellant that her VA improved death benefits 
had been retroactively reduced effective July 1, 1997.  She 
was also informed that this action resulted in the creation 
of an overpayment in the amount of $5,734.  

In November 1998, the appellant requested a waiver of the 
recovery of the $5,734 overpayment.  In addition, she 
submitted a financial status report which showed that she was 
in receipt of income to include retirement income.  

In November 1998, the RO informed the appellant that 
information had been received showing that she was in receipt 
of income from Civil Service Retirement.  She was informed 
that she could submit information regarding the time frame 
when she was in receipt of those benefits as well as the 
amount which she received.  Otherwise, the appellant was 
informed that VA would assume she had received $474 since 
March 1, 1997.  The appellant did not respond.  In January 
1999, the RO retroactively terminated the appellant's 
improved death pension benefits effective March 1, 1997, the 
date when she first received those benefits.  She was 
informed that this action would result in the creation of an 
overpayment which she would be notified of at a later time.  

The record does not reflect that the RO notified the 
appellant of this second overpayment or that the amount of 
her previous overpayment had increased due to the retroactive 
termination of her VA improved death pension benefits.  
However, the statement of the case indicates that the 
overpayment was increased to $7,629.  It is unclear of this 
amount reflects the full amount of the overpayment or the 
full amount less any monies which have been recouped.  

In March 1999, the Committee considered the veteran's claim 
for waiver.  The Committee made a specific determination that 
there was no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.  However, the Committee further 
determined that recovery of the overpayment of VA improved 
death pension benefits in the amount of $5,734 would not be 
against equity and good conscience.  The appellant appealed 
this determination.  

As noted above, the statement of the case shows the current 
amount of the overpayment at issue, $7,629.  The record does 
not show that the Committee ever considered the second 
part/increased amount of the overpayment.  

In addition, in her substantive appeal, the appellant 
essentially disputed how the overpayment at issue was 
created.  

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the 
appellant was legally entitled to the benefits in question, 
or if there was no legal entitlement, then it must be shown 
that the VA was solely responsible for the appellant being 
erroneously paid benefits.  Sole administrative error 
connotes that the appellant neither had knowledge of nor 
should have been aware of the erroneous award.  Further, 
neither the appellant's actions nor her failure to act must 
have contributed to payment pursuant to the erroneous award.  
38 U.S.C.A. § 5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).

The RO has not undertaken formal adjudication of as to 
whether the overpayment in question was properly created, and 
it is noted that the issue of whether the overpayment was 
properly created is a matter for which adjudication must be 
accomplished as it was reasonably raised by the appellant.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has concluded that it 
is improper to adjudicate an application for waiver without 
first deciding an appellant's challenge to the lawfulness of 
the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991); see also VAOPGCPREC 6-98.

As noted above, the appellant is currently represented by an 
attorney, and that individual was provided the opportunity to 
review the statement of the case and assert argument on the 
appellant's behalf.  However, it appears that subsequent 
correspondence was directed to the attention of a state 
service organization.  Under the provisions of 38 C.F.R. 
§ 20.601 (2000), a specific claim, as in this case, may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant.  The RO's attention is 
directed to this matter and, if necessary, any clarification 
of representation needed should be undertaken.  

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  
Therefore, on remand, the RO should not only ensure that all 
requested development has been undertaken, but that all 
development and notification requirements of the Act are 
complied with.  

Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  In addition to the above development, the Board 
notes that obtaining an updated Financial Status Report (FSR) 
may be useful in readjudicating this claim.  Accordingly, 
further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following actions:

1.  After providing the appellant with 
the opportunity to submit any additional 
argument or evidence on this issue, the 
RO should formally consider whether the 
overpayment was properly created.  
Citations to the regulations explaining 
how and why the overpayment was created 
should be set forth.  A paid and due 
audit should be completed showing the 
period(s) of the overpayment(s) and the 
amount(s) thereof.  

2.  In the event that the overpayment is 
found to have been properly created, the 
RO should provide the appellant with a 
blank FSR and request that she complete 
this form accurately and return it to the 
RO.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the 
Committee should again consider the 
appellant's request for waiver, in light 
of the available record, with full 
consideration given to all elements of 
the principles of equity and good 
conscience set forth by 38 C.F.R. § 
1.965(a) and in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.

6.  If the determination remains 
unfavorable to the appellant, she and her 
private attorney should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105, which 
fully sets forth the controlling law and 
regulations pertinent to this appeal.

When the above development has been completed, the appellant 
should be afforded the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



